Mr. Justice Ricks delivered the opinion of the court: , The facts relating to the claims of the appellees other than Margaret Morgan are not set out or mentioned in the abstract or briefs, and in our consideration of the case we will confine ourselves to the facts as disclosed and relating to the case of Mrs. Morgan. James Morgan, her husband, was a police officer of Chicago more than twenty years and was upwards of fifty years of age on November 30, 1891, and was retired as of that date from active duty on a pension of $50.50 a month, under the act of 1887. He died February 21, 1897. He drew his pension from the date of retirement to the date of his death. Neither at the time he was placed, upon the pension roll nor at any time between that time and his death was there any law conferring upon his widow the right of pension. It is claimed that the act passed in 1899, more than two years after the death of the husband, conferred the right of the pension of her husband upon Mrs. Morgan. The power of the legislature to enact a law that should have a retrospective effect, so as to confer upon the appellee Mrs. Morgan the pension fund, is not questioned. The contention of appellants is that the legislature, by an act of 1899 invoked by appellees, did not confer that right in either clear or apt language, but that, taking the construction of the act most favorable to appellees, the court would still remain in doubt, and that in such a case the act should be held operative in futuro. "To this position of appellants appellees reply that the act by its terms does clearly confer the right, but that if it does not and should be regarded as doubtful from the reading of the act itself, it is a remedial act, and being such, the doubt should be resolved in favor of appellees, and that to aid in the determination of "the proper rule in case of doubt the court may resort to contemporaneous construction, the circumstances surrounding the passage of the act, the object to be attained or the remedy and the necessity for it. We are unable to find in the words or provisions of the act that which satisfies our minds that it was the intention of the legislature that it should have a retrospective effect. Section 3, alone, of the act of 1887 was amended, and the legislature saw fit to preserve to the policemen then in service the rights that had accrued by virtue of the act of 1887, and to confer upon the widows that should survive such officers the right they had not before that time had to succeed to the pension of their deceased husbands who had died in retirement. We may say the act went further, and preserved • the rights not only of the officers in active service, but of the officers drawing pensions under retirement by virtue of the act of 1887. But to say that where a retired officer had died while drawing a pension and previous to the amendment, it is the intention of the act to confer the pension her deceased husband had been drawing, or any pension, upon his widow, is more than we are able to do. The provision in the later act is carefully guarded by the " reference to things done and events having taken place under the act of 1887 by use of the expression, “said act to which this is an amendment.” The first part of the act relates to the qualifications of the officers for retirement on a pension and specifies those requirements, and is followed by the italicized words found in the body of the section, “and all officers entitled to and having been pensioned under said act tó which this is an amendment, after the taking effect of this act,” shall be paid, etc. Are the words “after the taking effect of this act” to be given effect? If so, it would seem that they only have reference to consequences of the act or things that shall follow its passage, and not to things that had already taken place,—to rights that had already accrued' and been lost for want of a provision covering them. The last clause of the act or section, and the one under which the appellees claim, begins, “and after the decease of such member, his widow,” etc. Clearly those words do not denote an intention on the part of the legislature to confer rights upon the widows of members dead before or at the time of the passage of the act. If the language had been, “and any member having died,” the intention of the legislature might from such language be held to be retrospective. The argument that the relief of appellees was a purpose of the act would strike us with more force if there were not a well defined purpose expressed in the act itself, by the amendment, that the widows of retired pensioned officers would succeed to the rights of the pensions drawn by their husbands who should die after the passage of the act. It affected all retired officers living at the time the act went into force. The argument of counsel that certain words added to the act or placed in the body of it that were not found in the original section evince the intention of the legislature to give it retrospective effect does not seem convincing to us. It is said that the last clause might have been added to the original section if it were intended to benefit only the widows of officers dying after the act. We think the legislature advisedly inserted the words in italics in the body of the original section, as otherwise confusion might have arisen as to the rights of officers who had been serving under the act of 1887. By our constitution the amendment must propose an entire section, and not merely an addition to it by reference. The section as amended indicates to us that the legislature, in complying with that requirement, wanted to preserve the rights of the officers who were serving- under the original act. In the construction of statutes it is the duty of the court to take the words found in the statute and to give to each its ordinary, usual meaning. We are not permitted to qualify words there found by introducing other words which would change the effect of the act, to make it comport more nearly with what we think it ought to be. As was said by Mr. Justice Tindall: “It is the duty of courts to confine themselves to the words of the legislature, nothing adding thereto, nothing diminishing. We must not import into an act a condition or qualification which we do not find there.” (Dwarris on Stat. 200.) Another canon of construction is, that statutes are to be so construed as to be given a prospective effect only, unless the will of the legislature to give it a retrospective effect is declared in terms so plain and positive as to admit no doubt. Thompson v. Alexander, 11 Ill. 54; Cleary v. Hoobler, 207 id. 97; Cooley’s Const. Lim. (7th ed.) 529; Bruce v. Schuyler, 4 Gilm. 221. Appellees concede that the latter rule, as we have stated it, is sound and generally applicable, but it is said that the statute in question is a remedial statute, and for that reason should be construed retrospectively. There are various kinds of remedial statutes, and those statutes with relation to matters of procedure and which affect the repiedy alone are frequently, if not usually, so construed as to affect rights of action existing at the time of their passage,.or rights of action accruing upon contracts or growing out of transactions had before the passage of the act. Such was the case in Woods v. Soucy, 166 Ill. 407, cited by appellees. The act in question is remedial, as being contra-distinguished from penal acts, but is not of a class of acts that are ordinarily given retrospective effect. The general rule that a statute shall be given a prospective operation only, unless the contrary intent appears, is as applicable to the statute under consideration as to any other class of statutes. But in some instances in the application of remedial statutes the rule is applied with less strictness. (26 Am. & Eng. Ency. of Law,—2d ed.—698.) But the rule of liberal construction is never carried to the extent of giving the act retrospective effect unless there is something in the act itself which indicates the intention to do so, as where the imperfection of the language used and literal construction might defeat the intention expressed. (Marsh v. Chesnut, 14 Ill. 223; Thompson v. Alexander, supra.) If, however, the intention to give the act a retrospective effect is not so clearly found in the act as to satisfy the court that such was the intention, or if, from the reading of the act, the court is doubtful whether such was the intention, the doubt must be resolved against the retrospective effect of the act and the act must be given prospective effect only. (Thompson v. Alexander, supra; Cleary v. Hoobler, supra.) We think there is nothing in this act to indicate an intention on the part of the legislature of giving it a retrospective effect. If there is, it is of so slight a character that the court would remain in doubt if such were the intention. We do not regard as important the allegation of the petition that efforts were made to have an act passed before and at the time of the passage of this act that should have the retrospective effect contended for, and that in the opinion of certain legislators such was the effect of the act. While journals and proceedings of the legislature are sometimes looked to in an endeavor to ascertain a proper construction of the statute, so that the court may have before it what is authentic that surrounded"the enactment of the law, we are aware of no authority, and none has been pointed out, where the action of the lobby or the opinion of the legislators as individuals has been taken into account. In fact, we understand the rule to be otherwise and that such matters are inadmissible. (6 Am. & Eng. Ency. of Law,—2d ed.—638.) Appellees, in their argument, remind us that we are to consider the old law, mischiefs and inconveniences introduced by it, and the remedy proposed by the amendatory law. This, doubtless, is a correct statement of the rule in all cases where it is applicable, but we are unable to say that the mischiefs or inconvenience contended for by appellees was such as the legislature did take into account or should have taken into account or that they were trying to remedy. We think the act did supply a deficiency that was quite material, and because it did not extend further and bring within this provision the case of appellees it does not necessarily follow that it fell short of its purpose. Appellees argue this case as though it were a matter of contract or vested right, while, in fact, it is a mere matter of largess or bounty. A pension is a bounty springing from the graciousness and appreciation of sovereignty. It may be given or withheld at the pleasure of a sovereign power. Because one is placed upon a pension roll under a valid law is no reason why that law may not be repealed and the pension cease. Walton v. Cotton, 19 How. 355; Frisbee v. United States, 157 U. S. 160; 26 Am. & Eng. Ency. of Law, (2d ed.) 658. It is also insisted that as the pension board, shortly after the passage of this act, construed it to be retrospective and placed appellees on the pension roll and suffered them to remaip there for about five years, appellants are estopped or precluded by the rule of contemporaneous construction to deny the right of appellees. The trustees of the police pension fund were municipal officers dealing iwith municipal funds, and, so far as relates'to appellees, we think exceeded their authority in granting them a pension upon the theory that the act was retrospective. There is no principle of estoppel involved. Appellees were simply given a pension to which they were not entitled, and it was paid for a time, when the board that granted it (whether constituted of the same persons or others is not material) became doubtful of its former action and dropped appellees from the pension roll. In order that the rule of contemporaneous construction can be invoked it must have continued for a long time and the construction must have been uniform. So far as appears from this record the act never received but one construction, and that was in 1899. Whether any person other than the board passed upon it does not appear. The municipalities have law officers who may be called upon by other officers for instructions in the discharge of their duties, and it is not alleged that any law officers or any court construed, this statute according to the contention of appellees. Five years’ practice is not a long time, in the case of a statute of slight application, to be insisted upon as bringing it within the theory of contemporaneous construction. Furthermore, the rule has no application unless it can be said that the statute is ambiguous or of doubtful meaning. (Am. & Eng. Ency. of Law,—2d ed.—633, 634.) We are unable to reach the conclusion that this statute is so doubtful or its language so ambiguous that the rule contended for should be applied. ■ Appellees were doubtless worthy objects of the bounty of the State or municipality if the legislature had seen fit to so provide. We think it has not done so, .and that the judgments of the circuit court and Appellate Court are wrong and should be reversed, which is done. We see no occasion for remanding the cause. Judgment reversed.